DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .




Information Disclosure Statement
The information disclosure statement (IDS) submitted on February 4, 2020 is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.





Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claim 1, 4-5, 7, 19, 23-24 and 26 is/are rejected under 35 U.S.C. 103 as being unpatentable over Zhang et al. (US 10,373,608 B2) in view of Park (US 2014/0012587 A1). 
As to claim 1, Zhang discloses a sound recognition method [column 1, lines 17-19] comprising: 
capturing a posterior sound signal [Receiving input signal. column 4, lines 61-64]; 
processing the posterior sound signal to derive posterior data [These typically “sparse” extracted analog features are classified, for example by comparison with signature features stored in signature/imposter database, and then digitized and forwarded to digital microcontroller unit (MCU). column 4, lines 64-67]; 
generating amalgamated data from the posterior data and anterior data derived from a previously captured anterior sound signal [The analog signal received by microphone M is amplified by amplifier 22 and applied to analog signal processing circuitry 24 within 10. Signal processing circuitry 24 performs various forms of analog domain signal processing and conditioning, as appropriate for the downstream functions. column 5, lines 53-59]; and 
determining whether there are correlations between the amalgamated data, the posterior data, and the anterior data that indicate that the posterior data matches the anterior data by comparing the posterior data and the amalgamated data, and the anterior data and the amalgamated data [Signal trigger 30 is implemented as analog circuitry that evaluates the framed analog signals versus background noise to determine whether the functions in the following signal chain are to be awakened from a standby state. In the event that signal trigger 30 detects a certain amount of signal energy, for example by comparing an amplified version of the signal with an analog threshold. column 6, lines 1-12]; and 
upon the posterior data matching the anterior data, outputting an indication that the posterior data matches the anterior data, wherein the posterior data comprises posterior sound data, and the anterior data comprises anterior sound data [Event trigger 36 compares the sequence E(F(n))/ZC(F(n)) of extracted features to a pre-defined feature sequence, and based on that comparison and an applicable matching criterion, as described above relative to FIG. 6a, decides whether a digital classifier function in MCU 20 is to wake up to run full signature detection. column 10, lines 27-39]. 
Zhang fails to disclose posterior time stamp and anterior timestamps for the sound data.
However, Park teaches posterior time stamp and anterior timestamps for the sound data [paragraph 0043].
Zhang and Park are analogous because they are all directed to sound recognition system. One of ordinary skill in the art before the effective filing date of the claimed invention would 

As to claim 4, Zhang discloses the method as claimed in claim 1, wherein generating amalgamated data comprises: generating amalgamated sound data from the posterior sound data and the anterior sound data [The analog signal received by microphone M is amplified by amplifier 22 and applied to analog signal processing circuitry 24 within analog front end 10. Signal processing circuitry 24 performs various forms of analog domain signal processing and conditioning, as appropriate for the downstream functions. column 5, lines 53-59]. 
Zhang fails to disclose posterior time stamp and anterior timestamps for the sound data.
However, Park teaches generating amalgamated time stamp data from the posterior time stamp data and the anterior time stamp data [paragraph 0043].
Zhang and Park are analogous because they are all directed to sound recognition system. One of ordinary skill in the art before the effective filing date of the claimed invention would have found obvious using the recording of the time stamps when the voice is actuated taught by Park in particular features recorded in the receive input signal such as that of Zhang as suggested by Park, for the obvious purpose of a second device output a sound corresponding though a speaker so that a first device may detect the sound through a microphone as an input, by combining prior art elements according to known methods to yield predictable results. 

amalgamated sound data and the anterior sound data [column 5, lines 53-59]. 
Zhang fails to disclose posterior time stamp and anterior timestamps for the sound data.
However, Park teaches amalgamated time stamp data and the posterior time stamp data; amalgamated time stamp data and the anterior time stamp data [paragraph 0043].
Zhang and Park are analogous because they are all directed to sound recognition system. One of ordinary skill in the art before the effective filing date of the claimed invention would have found obvious using the recording of the time stamps when the voice is actuated taught by Park in particular features recorded in the receive input signal such as that of Zhang as suggested by Park, for the obvious purpose of a second device output a sound corresponding though a speaker so that a first device may detect the sound through a microphone as an input, by combining prior art elements according to known methods to yield predictable results. 

 As to claim 7, Zhang discloses the method as claimed in claim 5, comprising applying decision logic based on the generated coefficients to determine whether there are correlations between the amalgamated data, the posterior data, and the anterior data that indicate that the posterior data matches the anterior data [column 5, lines 53-59].  

As to claim 19, Zhang discloses the sound recognition apparatus [FIG. 2] comprising: a microphone

process the posterior sound signal to derive posterior data [These typically “sparse” extracted analog features are classified, for example by comparison with signature features stored in signature/imposter database, and then digitized and forwarded to digital microcontroller unit (MCU). column 4, lines 64-67]; 
generate, using the processor, amalgamated data from the posterior data and anterior data derived from a previously captured anterior signal [The analog signal received by microphone M is amplified by amplifier 22 and applied to analog signal processing circuitry 24 within analog front end 10. Signal processing circuitry 24 performs various forms of analog domain signal processing and conditioning, as appropriate for the downstream functions. column 5, lines 53-59]; and 
determine, by the processor, whether there are correlations between the amalgamated data, the posterior data, and the anterior data that indicate that the posterior data matches the anterior data by comparing the posterior data and the amalgamated data, and the anterior data and the amalgamated data [Signal trigger 30 is implemented as analog circuitry that evaluates the framed analog signals versus background noise to determine whether the functions in the following signal chain are to be awakened from a standby state. In the event that signal trigger 30 detects a certain amount of signal energy, for example by comparing an amplified version of the signal with an analog threshold. column 6, lines 1-12]; and 
upon the posterior data matching the anterior data, output, by the processor, an indication that the posterior data matches the anterior data and 6an indicator for outputting the indication Event trigger 36 compares the sequence E(F(n))/ZC(F(n)) of extracted features to a pre-defined feature sequence, and based on that comparison and an applicable matching criterion, as described above relative to FIG. 6a, decides whether a digital classifier function in MCU 20 is to wake up to run full signature detection. column 10, lines 27-39]. 
Zhang fails to disclose posterior time stamp and anterior timestamps for the sound data.
However, Park teaches wherein the posterior data comprises posterior sound data and posterior time stamp data, and the anterior data comprises anterior sound data and anterior time stamp data [paragraph 0043].
Zhang and Park are analogous because they are all directed to sound recognition system. One of ordinary skill in the art before the effective filing date of the claimed invention would have found obvious using the recording of the time stamps when the voice is actuated taught by Park in particular features recorded in the receive input signal such as that of Zhang as suggested by Park, for the obvious purpose of a second device output a sound corresponding though a speaker so that a first device may detect the sound through a microphone as an input, by combining prior art elements according to known methods to yield predictable results.

As to claim 23, see claim 4’s rejection above.  

As to claim 24, see claim 5’s rejection above.

As to claim 26, see claim 7’s rejection above.

Claims 6 and 25 is/are rejected under 35 U.S.C. 103 as being unpatentable over Zhang, Park as applied to claim 5 above, and further in view of Bradley et al. (US 10,235,993 B1).
As to claim 6, Zhang and Park fail to disclose the correlation coefficients are Pearson's coefficients.
However, Bradley teaches wherein the correlation coefficients are Pearson's coefficients [column 15, lines 44-55].
Zhang, Park and Bradley are analogous because they are all directed to sound input recognition system. One of ordinary skill in the art before the effective filing date of the claimed invention would have found obvious using the Pearson’s product-moment correlation taught by Bradley in particular features recorded in the receive input signal such as that of Zhang and Park as suggested by Bradley, for the obvious purpose of having the alignment being performed by comparing input segments, by combining prior art elements according to known methods to yield predictable results.

As to claim 25, see claim 6’s rejection above.








Allowable Subject Matter
Claims 8-18 and 27-41 are allowed. The following is an examiner’s statement of reasons for allowance: the posterior data comprises positive posterior sound data, negative posterior sound data, positive posterior time stamp data and negative posterior time stamp data, and 3the anterior data comprises positive anterior sound data, negative anterior sound data, positive anterior time stamp data and negative anterior time stamp data.





Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. See PTO-892 form.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to GERALD GAUTHIER whose telephone number is (571)272-7539.  The examiner can normally be reached on 8:00 AM to 4:30 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, FAN TSANG can be reached on (571) 272-7547.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/GERALD GAUTHIER/Primary Examiner, Art Unit 2653                                                                                                                                                                                                        
April 8, 2021